Citation Nr: 1412752	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to the left knee disability.

3. Entitlement to service connection for right leg pain, to include as secondary to the left knee disability.

4. Entitlement to service connection for a left ankle disability, to include as secondary to the left knee disability.

5. Entitlement to service connection for a right ankle disability, to include as secondary to the left knee disability.

6. Entitlement to service connection for a left hip disability, to include as secondary to the left knee disability.

7. Entitlement to service connection for a right hip disability, to include as secondary to the left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held on January 6, 2012, by means of video conferencing equipment with the appellant in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability as well as a right knee disability, a right leg disability, bilateral ankle disabilities, and bilateral hip disabilities, each claimed as secondary to his left knee disability.  At entrance to service, the Veteran completed a report of medical history form on which he indicated that he injured his knees while playing ball prior to service.  He reported that he had arthritis and trick or locked knee.  The examiner did not note current disabilities of either knee on the report of medical history form or on the entrance examination report.  The examiner specifically found that the Veteran did not have arthritis of the knees at entrance to service.  Since the Veteran did not have knee disabilities noted at entrance to service, he is presumed sound.  38 U.S.C.A. § 1111.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Id.

In this case, the Veteran appeared for a VA examination in November 2010.  The examiner provided an etiology opinion but did not indicate whether the Veteran's left knee disability clearly and unmistakably pre-existed service and if so, whether it was clearly and unmistakably not aggravated by service.  Therefore, another VA medical opinion should be obtained to determine the nature and etiology of the Veteran's left knee disability.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159(c)(4).

In addition, during his testimony before the Board, the Veteran testified that his current doctor is Dr. H. from Greenville.  See Transcript, Board Hearing, p. 24.  He also noted that Dr. J., a surgeon at SFH in Greenville, replaced his knees.  Id.  The Board was unable to find records for these providers in the claims file.  Accordingly, on remand, VA must attempt to obtain these treatment records for review. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all treatment he received privately and at the VA for his knees, hips, ankles and right leg, the reports of which are not already of record, and ask him to complete an authorization and release form for each provider so VA can attempt to obtain the treatment records identified.  The Veteran should be asked to provide forms for Dr. H. from Greenville and Dr. J., his surgeon at SFH in Greenville.  Obtain all private treatment records identified.  All efforts to obtain records must be fully documented and VA facilities must provide negative responses if no records are found.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate review of these items in the examination report.  All necessary tests should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

a) Does the evidence clearly and unmistakably show (i.e. is it undebatable) that the Veteran had a left knee disability that existed prior to entry to active service?

b) If so, does the evidence clearly and unmistakably show (i.e. is it undebatable) that the preexisting left knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

c) If not, did the left knee disability have onset during or as a result of service?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back or neck disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, the RO/AMC should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the requested examination report and required medical opinion should be reviewed to ensure that they are responsive to and in complete compliance with the directives of this remand and if not, corrective procedures should be implemented.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Conduct any additional development necessary.

5. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


